DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2021 has been entered.
 
Claim Status
Claim 1 is amended. Claim 5 is cancelled.
Claims 1-4 and 6-11 are pending for examination below.

Response to Arguments
Applicant's arguments filed 18 January 2021 have been fully considered but they are not persuasive.
Applicant argues on page 5 of the Remarks that while Sanchez Valente uses methane to reduce a composition, it is not a similar reducing agent for a similar catalyst as in Pessoa Cavalcanti because the catalyst of Sanchez Valente is an inactive precursor, not a fresh catalyst as required by claim 1.

Applicant also argues on page 5 of the Remarks that there is no motivation to use the methane as the reducing agent, because Pessoa Cavalcanti already teaches the catalyst has excellent catalytic activities, and as such there would be no motivation to further increase the activity with methane.
In response, Pessoa Cavalcanti specifically teaches the motivation to use the reducing agent, which is that reducing agents are used to modify the catalyst and that modified catalysts do have higher activities (paragraph [0050]). Thus, one of ordinary 
The Examiner notes that it appears that methane is a critical part of the claimed process. If evidence was provided that methane is a critically superior treating agent for some property of the process than any of the treating agents explicitly taught in Cavalcanti paragraph [0052], then the combination of the current rejection would be overcome because the use of methane as the reducing agent would be proven to provide unexpectedly superior results.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pessoa Cavalcanti et al. (US 2005/0203312) in view of Sanchez Valente et al. (US 2014/0275685).
With regard to claims 1 and 6, Pessoa Cavalcanti teaches a process for preparing alkenes and carboxylic acids from the corresponding alkanes or alkenes (Abstract) comprising the following steps:
a) treating an unmodified mixed metal catalyst, which functions as a catalyst without the treatment (fresh catalyst) (paragraph [0050]), with a chemical treatment which is a reducing agent (paragraph [0052]), where the catalyst comprises molybdenum, vanadium, and niobium (paragraph [0038]).
b) contacting the treated metal oxide with an alkane and oxygen containing gas to perform oxidation (oxidative dehydrogenation) (paragraphs [0146], [0147]) where the alkane is preferably propane (paragraph [0150]) under reaction conditions (paragraph [0158]).
	Pessoa Cavalcanti teaches that the chemical treatment is not limited to the listed chemicals (paragraph [0052], but does not specifically teach that the chemical treatment with a reducing agent is methane.
	Sanchez Valente teaches a method for oxidation of an alkane over a mixed metal oxide catalyst comprising vanadium, molybdenum and niobium (paragraphs [0001], [0024]). Sanchez Valente further teaches contacting the catalyst with a reducing stream that comprises methane (paragraph [0089]). Thus, Sanchez Valente teaches that methane is a known reducing agent for a similar catalyst used in a similar process.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use methane as the reducing agent for the chemical treatment of Pessoa Cavalcanti, because Pessoa Cavalcanti teaches contacting the catalyst comprising oxides of molybdenum, vanadium, and niobium with a reducing agent not limited to the listed chemicals, Sanchez Valente teaches that methane is a known reducing agent for a similar catalyst comprising oxides of molybdenum, vanadium, and niobium, and one of ordinary skill in the art would reasonably conclude that the methane should have the same effect of reducing a catalyst comprising the same metal oxides, absent any evidence to the contrary.
	Pessoa Cavalcanti in view of Sanchez Valente does not specifically teach that the reducing agent has no alkane or alkene having 2 to 6 carbon atoms. However, Pessoa Cavalcanti in view of Sanchez Valente teaches the use of a reducing agent which may be just one agent, and thus one of ordinary skill in the art would reasonably conclude that when the agent is methane, it comprises no alkane or alkene having 2 to 6 carbon atoms as claimed, absent any evidence to the contrary. 
	With regard to claims 2 and 3, Pessoa Cavalcanti teaches that the reaction temperature is 200 to 550°C (paragraph [0158]), but does not specifically teach the conditions for the treating with a chemical reducing agent. Sanchez Valente teaches contacting the catalyst with the reducing agent in a range of 400 to 900°C (paragraph [0086]). Thus, the temperatures for the entire process are from 200 to 900°C, which overlap each other and the claimed ranges of 200 to 500°C or 310 to 450°C of instant claims 2 and 3. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 4, Pessoa Cavalcanti teaches that the reaction temperature is 0 to 50 psi (0 to 3.44 bar) (paragraph [0158]). Pessoa Cavalcanti in view of Sanchez Valente does not specifically teach the pressure of the chemical treatment step. However, as the other reactions in Pessoa Cavalcanti take place between 0 to 50 psi, one of ordinary skill in the art would have found it obvious to try carrying out the reducing step at this pressure as well, because the reaction must take place at a pressure, and the other reaction taught by Pessoa Cavalcanti takes place at 0 to 50 psi (paragraph [0158]). This range of 0 to 50 psi (0 to 3.44 bar) overlaps the range of 1 to 15 bara of instant claim 4. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 7, Pessoa Cavalcanti teaches that the process can be used for oxidation of an alkene as well, where the alkene is particularly propene (paragraph [0151]).
	With regard to claim 8, Pessoa Cavalcanti in view of Sanchez Valente teaches that the temperature for the reaction is 200 to 550°C (paragraph [0158]) and that the temperature for the chemical reducing agent step is 400 to 900°C (paragraph [0086]). These ranges overlap each other, where each range contains temperatures which can be higher than temperatures in the other range. Although Pessoa Cavalcanti in view of Sanchez Valente does not explicitly teach that the temperature for the oxidative dehydrogenation is greater than the temperature for the aftertreatment, there are three options for the temperatures, where the oxidative dehydrogenation is greater than the aftertreatment, lower than the aftertreatment, or equal to the aftertreatment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try temperatures where the oxidative dehydrogenation is at a greater temperature than the aftertreatment as claimed, because one of ordinary skill in the art would be able to select this option from the finite number of options for the relationship of the temperatures with a reasonable expectation of success, absent any evidence to the contrary.
	With regard to claim 9, Pessoa Cavalcanti teaches that the chemical agents may be a combination of agents (paragraph [0052]) and Sanchez Valente teaches that the reducing flow may also include an inert flow (paragraph [0086]).
	With regard to claims 10 and 11, Pessoa Cavalcanti teaches that the chemical agents may be a combination of agents, including reducing and oxidizing agents (paragraph [0052]). Sanchez Valente teaches that oxygen is a known oxidant agent for a similar catalyst and reaction (paragraph [0087]) and teaches a combination of oxidizing agent, reducing agent, and inert gas for the flow (paragraph [0086]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use methane, oxygen, and an inert gas as the agents of Pessoa Cavalcanti, because Pessoa Cavalcanti teaches that the chemical agents may be a combination of agents, including reducing and oxidizing agents (paragraph [0052]), and Sanchez Valente teaches that oxygen is a known oxidant agent for a similar catalyst and reaction (paragraph [0087]) and teaches a combination of oxidizing agent, reducing agent, and inert gas for the flow (paragraph [0086]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772